Citation Nr: 1542977	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  11-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether the character of the appellant's discharge from service is a bar to VA benefits. 

2.  Whether severance of service connection for posttraumatic stress disorder (PTSD), tinnitus, prostate cancer status post prostatectomy, erectile dysfunction, bilateral defective hearing, status post prostatectomy scar, as well as the discontinued entitlement to special monthly compensation (SMC ) based on loss of use of a creative organ, effective on and after April 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his brother


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The appellant had active service from January 1965 to December 1969, and had six months of prior active duty training in the Army National Guard. The Appellant's service included multiple offenses of absent without leave (AWOL), assault on servicemen, assault a superior officer and wrongful appropriation of a vehicle resulting in two Article 15's and two Special Court-Martial, 237 days of lost service and an undesirable discharge under other than honorable conditions (UOTHC). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and August 2010 rating decision, which, in part, granted service connection for the disabilities at issue on appeal and established entitlement to SMC based on loss of use of a creative organ, effective from February 1, 2010; a March 2011 Administrative Decision, which found that the character of the appellant's discharge from service was a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(d)(4); and a January 2012 rating decision, which severed service connection for the service-connected disabilities and discontinued entitlement to SMC, effective from April 1, 2012.  An RO hearing was held in February 2011.  A videoconference hearing before the undersigned Veterans Law Judge was held in May 2012. 

In a July 2014 decision, the Board found that the appellant's character of discharge was a bar to entitlement to VA compensation benefits, and upheld of the severance of service connection for the service-connected disabilities, as well as the discontinuance of SMC based on loss of use of a creative organ, effective from April 1, 2012.  The appellant appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court), which by Memorandum Decision dated in June 2015, reversed and remanded that part of the Board decision that upheld the bar to entitlement to VA benefits based on the appellant's character of discharge and that upheld the severance of service connection for the service-connected disabilities, as well as the discontinuance of SMC based on loss of use of a creative organ, for reinstatement of the appellant's VA benefits, effective April 1, 2012.

That part of the July 2014 Board Decision that denied (1) entitlement to disability ratings prior to April 1, 2012, in excess of 50-percent for posttraumatic stress disorder, and in excess of 10-percent for tinnitus; and (2) entitlement to compensable ratings prior to April 1, 2012, for prostate cancer status post prostatectomy; erectile dysfunction; bilateral defective hearing; and status post prostatectomy scar, was not appealed and thus remains undisturbed.

To the extent that the appellant has raised the issues of entitlement to (1) disability ratings from April 1, 2012, in excess of 50-percent for PTSD, and in excess of 10-percent for tinnitus; and (2) entitlement to compensable ratings from April 1, 2012, for prostate cancer status post prostatectomy; erectile dysfunction; bilateral defective hearing; and status post prostatectomy scar, the Board is required to place such issues in their proper procedural posture, and thus refers these issues to the Agency of Original Jurisdiction (AOJ) for consideration and handling in the first instance in accordance with 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  In a June 2015 Memorandum Decision, the Court reversed a July 16, 2014, decision by the Board, in which the Board found that the appellant was not insane at the time of his in-service misconduct and thus determined that the appellant's character of discharge was a bar to receipt of VA benefits. 

2.  In accordance with the June 2015 Memorandum Decision, the July 16, 2014, decision by the Board, in which the Board found the severance of the appellant's VA compensation benefits proper, is reversed.


CONCLUSION OF LAW

1. The character of the appellant's discharge does not constitute a bar to the receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. § 3.12, 3.12a, 3.13 (2015). 

2.  As the criteria for severance of service connection are not met, severance of service connection for PTSD, tinnitus, prostate cancer, status post prostatectomy, ED, bilateral defective hearing, status post prostatectomy scar, as well as the discontinued entitlement to SMC based on loss of use of a creative organ, was not proper; and the appellant's VA benefits are reinstated, effective April 1, 2012.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1114, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.12(d), 3.105(c)-(d), 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the appellant's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The notification obligation in this case was accomplished by way of letters from the RO to the appellant dated in February 2010 (claims for service connection), November 2010 (character of discharge), and March and August 2011 (proposed severance).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112   (2004); Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F. 3d 1328   (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant's service treatment and personnel records and all VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the appellant's VA electronic medical records.  Further, neither the appellant nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal. 

In adjudicating the claim below, the Board has reviewed all of the evidence in the appellant's claims file including those found in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the appellant's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.

Analysis

In July 2014, the Board issued a decision in which it was determined that the appellant's discharge was characterized by willful and persistent misconduct.  The Board concluded that, because the appellant's discharge was characterized by willful and persistent misconduct, he was barred from receiving benefits and that the severance of service connection for his service-connected disabilities was warranted.  

In a June 16, 2015, Memorandum Decision, the Court found that the Board provided an inadequate statement of reasons or bases for its determination that the appellant was not insane at the time of the commission of the offenses leading to his discharge.  The Court found that, although the Board recited the Secretary's definition of "insanity" in the portion of its decision outlining the relevant law, it failed to apply that definition to the facts of the case.  Therefore, the Court found that, because the Board affirmed a severance of service connection without following the applicable law, the severance is void abinitio and reversed the prior Board decision.  Thus, the Court remanded this case to the Board to reinstate the appellant's VA benefits, effective April 1, 2012.  The Board is bound by the Court's order.  Harris v. Brown, 7 Vet. App. 547 (1995).  Accordingly, the appellant's VA benefits are reinstated, effective April 1, 2012.



ORDER

The appellant's character of discharge is not a bar the receipt of VA benefits.

The severance of service connection for PTSD, tinnitus, prostate cancer; status post prostatectomy, ED, bilateral defective hearing, status post prostatectomy scar, as well as the discontinued entitlement to SMC based on loss of use of a creative organ, effectuated by a rating decision of January 2012, was not proper; and the appellant's VA benefits are reinstated, effective April 1, 2012.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


